DETAILED ACTION
The response filed 1-27-2022 has been entered into the record.  Claims 1-7, 10-18, 20-25 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species of bacterium E. coli 536 in the reply filed on 1-27-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In view of the election of the bacterium per se, claims drawn to extracts or products obtained therefrom are withdrawn from consideration.  Claims 1, 2, 5, 6 and 7 are under examination.  Claims 3, 4 and 10-18 are withdrawn from consideration as drawn to the non-elected species of extract or product obtainable therefrom.  Claims 20-25 are withdrawn as drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statment has been considered.  An initaled copy is enclosed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See at least page 5, line 27. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not apparently provide antecedent basis for the bacterial strain of E. coli that is “536E”.  
The specification is objected to at page 7 line 4 as reciting a peptide sequence of 5 fixed amino acids that is not followed by a specific sequence.  Correction is required in response to this office action. 
Drawings
Figures 1D, 1E, 2A, 2B, 2D, 3H and 6 are illegible. Applicant is required to furnish a legible replacement.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claims 1, 2, 5, 6 and 7 are objected to because of the following informalities:  the claims recite “MYC” acronym without first providing the text for which the acronym stands.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites an E. coli strain “536E”, however no reference to such a strain is provided in the specification.  The origin and characteristics of this uropathogenic E. coli strain are not set forth in the specification as filed. In an effort to advance prosecution, this strain is interpreted as wild type “536”. Clarification is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the elected invention as drawn to a pharmaceutical composition comprising the bacterium E. coli strain 536 in at least one pharmaceutically acceptable carrier. This judicial exception is not integrated into a practical application because the addition of at least one pharmaceutically acceptable carrier does not amount to significantly more as it relates to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it in no way changes the properties of the ‘536 strain. The ‘536 strain is a uropathogenic strain (UPEC) which was originally isolated from a patient suffering from a urinary tract infection (see Middendorf et al (Journal of Bacteriology, 186(10):3086-3096, 2004; page 3086, column 1, second full paragraph).  As such, the ‘536 strain is in fact naturally occurring.  The definition of “attenuation” limitation includes heat treatment of the bacterium (see page 9, lines 21-26 of the specification).  These treatments while killing the bacterium, have not been demonstrated to provide for a substantial structural difference in the bacterium that would differ from a bacterium that is dead or provide for a difference that provides for “significantly more”.   With respect to the elements recited in addition to the judicial exception of a naturally occurring polypeptide or fragment thereof, the following is found: (1) it recited at a high level of generality such that substantially all practical applications of the judicial exception is covered and/or (2) it recites an element that is well understood, purely conventional or routine in the field of biotechnology.  The claimed composition is also merely a combination of natural products (1) bacterium and (2) an pharmaceutical carrier such as water or salt or saline. Funk Brothers Seed Co. v. Kalo Inoculant Co., 33 U.S. 127 (1948).
For the foregoing reasons, the claims are drawn to a judicial exception.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Scorza et al (WO 2008/020330).
Scorza et al teach at page 41, E. coli UPEC 536 strain grown in broth culture, the culture is centrifuged and the bacterial pellet resuspended in the same volume with physiological solution.  The cell suspension containing the bacteria is injected. While the art does not discuss the ability of the ‘536 strain to provide for MYC inhibition, the functional property is inherently present.  As such, the composition meets the limitation of a pharmaceutical composition comprising the’536 in at least one pharmaceutically acceptable carrier.  
	"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The claims are anticipated.

    PNG
    media_image1.png
    511
    938
    media_image1.png
    Greyscale


Claims 1, 2, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Mandelboim et al (WO 2016/075687 with priority to at least November 10, 2015).
Mandelboim et al teach inactivated uropathogeic Escherichia coli strain CFT073 or a component thereof for use in treating cancer (see page 7, lines 5-13). According to some embodiments the inactivated pathogenic bacterial strain is uropathogenic E. coli (UPEC), where the UPEC strain is CFT703 (see page 5, line 5-23).  The strain may be inactivated by formaldehyde (see page 7, line 8).  It is noted that attenuation is defined in the instant application to include chemical treatment with formaldehyde (see page 9 of the instant specification).   The invention provides a pharmaceutical composition comprising the bacterial strain and a pharmaceutical acceptable carrier (page 6, lines 27-28).  Mandelboim et al teach pharmaceutical compositions comprising the inactivated UPEC bacterium where the compositions may include the whole bacterium (see page 16, lines 4-6).  The compositions may include the presence of an adjuvant, buffer or carrier.  The buffer or carrier may include but is not limited to water or physiological saline (page 16, lines 7-10).  See also claim 1-40 at pages 27-30. While the art does not discuss the ability of the CFT073 strain or inactivated CFT073 to provide for MYC inhibition, the functional property is inherently present.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelboim et al (WO 2016/075687 with priority to at least November 10, 2015) in view of Middendorf et al (Journal of Bacteriology, 186(10):3086-3096, 2004).
The teachings of Mandelboim et al are set forth supra.  While Mandelboim et al teach in general inacativated UPEC E. coli bacterial strains and UPEC CFT073 in particular are useful in the treatment of cancer, Mandelboim et al do not specifically call out uropathogenic E. coli strain 536.
Middenhorf et al teach E. coli strain 536 is a UPEC strain which was originally isolated from a patient suffering from a urinary tract infection and is one of the best characterized model organisms (see page 3086, column 1 second full paragraph).  
It would have been prima facie obvious to one having ordinary skill in the art at the time that the invention was filed to substitute the UPEC E. coli strain 536 for the UPEC E.coli CFT073 strain in the pharmaceutical compositions and methods of Mandelboim et al because Middenhorf et al teach that strain 536 is a UPEC strain and Mandelboim et al teach that UPEC strains of E. coli are useful in the methods and compositions of the invention.  While the references are silent on the MYC inhibitor activity of the strains as combined, the combination relies upon the use of the inactivated strains to treat cancer and the activity is inherent to the UPEC strains of the art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645